Citation Nr: 1125126	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a head injury.

2.  Entitlement to an initial disability rating in excess of 50 percent for bipolar disorder from November 26, 2002 to January 15, 2009.

3.  Entitlement to an initial disability rating in excess of 70 percent for bipolar disorder from January 16, 2009 to the present.

4.  Entitlement to an effective date prior to December 22, 2008, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

5.  Entitlement to an effective date prior to December 22, 2008, for the establishment of eligibility to Dependents' Educational Assistance.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training and inactive duty for training between August 1968 and March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for bipolar disorder, assigning a 50 percent evaluation effective November 26, 2002, and residuals of a head injury, assigning a 10 percent evaluation effective November 26, 2002; and a July 2009 rating decision from the Wichita RO, which granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective January 16, 2009 and established eligibility to Dependents' Educational Assistance (DEA) effective January 16, 2009.  In December 2008 and August 2009, the Veteran submitted notices of disagreement (NODs) and subsequently perfected his appeals in June 2010 and July 2010.

In the July 2009 rating decision, the RO also increased the Veteran's disability rating for bipolar disorder to 70 percent, effective January 16, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the September 2008 assignment of an initial 50 percent disability rating for bipolar disorder, the Board will address whether he was entitled to a disability rating higher than 50 percent prior to January 16, 2009 and whether he is entitled to a disability rating higher than 70 percent from January 16, 2009 to the present.  Therefore, this issue has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

A June 2010 rating decision also granted an earlier effective date of December 22, 2008 for the grant of TDIU and establishment of eligibility to DEA.  However, as the Veteran is seeking an effective date earlier than December 22, 2008, this grant does not constitute a full grant of the benefits on appeal.

The appeal is REMANDED to the VA RO in Wichita, Kansas.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to an increased rating for residuals of a head injury and bipolar disorder and earlier effective dates for the grant of TDIU and establishment of eligibility to DEA.

A July 2001 private treatment record from T. A. M., Ph.D., indicates that the Veteran had applied for disability benefits from the Social Security Administration (SSA).  It is unclear whether he was awarded such benefits or whether his claim for SSA disability benefits was related to one or more of his service-connected disabilities.  The claims file is negative for any records from SSA to clarify the nature of the Veteran's reported disability claim.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the case must be remanded so that the RO may attempt to obtain all relevant SSA records.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Kansas City VA Medical Center, covering the period from December 2009, to the present, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make its decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to an increased rating for residuals of a head injury and bipolar disorder and earlier effective dates for the grant of TDIU and establishment of eligibility to DEA should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



